Citation Nr: 1441863	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a visual disorder, Crohn's disease, posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.

In July 2013, the Board remanded this case for additional development. By a February 2014 decision of the Appeals Management Center (AMC), service connection for Crohn's disease was granted and by an August 2014 AMC rating decision, service connection for PTSD and a visual disorder was granted. Thus, the AMC's actions represent a full grant of the benefits sought and the Board will confine its consideration to the issues set forth on the decision title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the Veteran's competent and credible lay statements as to his noise exposure during service, including working as a cannoneer during service in the Republic of Vietnam and being exposed to loud noises without hearing protection, and his DD-214 indicating training as a rocket crewman, the Board, in its July 2013 remand, found that he was exposed to acoustic trauma during service. 

The Board reviewed the Veteran's service treatment records and found that such indicate that he presented for entry into service, in September 1967, with, in pertinent part, right-ear hearing acuity of 30 decibels at 500 Hertz and 25 decibels at 4000 Hertz and left-ear hearing acuity of 35 decibels at 500 Hertz and 30 decibels at 4000 Hertz. Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA), however, since November 1, 1967; those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The audiological findings recorded at the Veteran's September 1967 entrance examination have been converted. At the time he presented for exit from service in August 1969, the Veteran's bilateral hearing acuity appeared to have improved in all tested thresholds. 

The Board also noted that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The Board discussed that it appeared that a prior VA examiner had considered the Veteran's bilateral hearing acuity as within normal limits in September 1967, despite the holding in Hensley, and did not appear to have considered converted audiological findings. As the Veteran's bilateral hearing loss, considering Hensley, was noted at the time of his September 1967 entrance examination, the Board noted that he is not presumed sound and the remaining inquiry was whether any pre-existing bilateral hearing loss was aggravated by service. No party had yet offered an opinion as to such, and a prior VA examiner had offered an inadequate opinion, as it lacked rationale, as to the etiology of the Veteran's tinnitus. The Board determined that a VA audiological examination was in order.

The AMC afforded the Veteran a VA audiological examination in August 2013, at which time the examiner did not provide any opinion as to the Veteran's bilateral hearing loss and opined that the Veteran's tinnitus was secondary to his bilateral hearing loss as such was known to be a symptoms of hearing loss. The AMC received an addendum opinion in September 2013, at which time the examiner opined that the Veteran's current hearing loss and tinnitus was less likely due to military noise exposure and more likely due to 30 years of work in the paper mill industry, based on his normal hearing demonstrated at the time of his entrance and separation from service. 

The August 2013 opinion as to the Veteran's tinnitus and the September 2013 opinion as to his bilateral hearing loss and tinnitus do not respond to the Board's inquires in any way, and are therefore inadequate. Specifically, the Board sought a medical opinion as to whether the Veteran's pre-existing bilateral hearing loss was aggravated by his service, specifically, the acoustic trauma he incurred therein. The examiner, despite the AMC's directive to do so, did not consider such. Further, it appears that the examiner did not consider the Veteran's assertions that he was not wearing hearing protection during his in-service acoustic trauma and was wearing mandated protection during his post-service work in paper mills. Also, it appears that the examiner did not consider the Veteran's assertion that his tinnitus began during service and has continued to the present. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998). Therefore, another addendum VA audiological opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who conducted the August 2013 VA audiological examiner and who offered the September 2013 addendum opinion request an addendum opinion based on review of the totality of the evidence. If such examiner is no longer available, a suitable substitute is acceptable. If any examiner determines that a new VA audiological examination is required, so schedule the Veteran. 

The examiner should respond to the Board's prior inquires contained in its July 2013 remand and reissued here. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing bilateral hearing loss underwent an increase in the underlying pathology during service, i.e., was aggravated during service (made permanently worse beyond the natural progression of the disease). In this regard, the examiner must specifically consider the Veteran's in-service acoustic trauma, without hearing protection as opposed to his post-service work in a paper mill with mandated hearing protection. 

In this regard, the examiner should consider the Veteran's converted audiological findings from his September 1967 service entrance examination as the basis for the Board's finding that he entered service with pre-existing bilateral hearing loss. 

(b) If there was an increase in severity of the Veteran's pre-existing bilateral hearing loss during service, the examiner must opine as to whether such is clearly and unmistakably due to the natural progress of the disease. In this regard, the examiner must specifically consider the Veteran's in-service acoustic trauma, without hearing protection as opposed to his post-service work in a paper mill with mandated hearing protection.

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus was incurred in service, or is otherwise related to service, including his in-service acoustic trauma.

(d) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus is proximately due to, the result of, his bilateral hearing loss. 

(e) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus has been aggravated (made permanently worse beyond the natural progression of the disease) by his bilateral hearing loss.

In this regard, the examiner should consider the Veteran's statements regarding auditory symptoms during and since service, specifically, his bilateral hearing loss become noticeable in 1992 and his tinnitus began during service and has continued to the present. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Review the submitted VA opinions to ensure complete compliance with the directives of this Remand. If any report is deficient in any manner, corrective procedures must be implemented.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


